DETAILED ACTION
This action is responsive to communications: Preliminary Amendment filed on 8/14/2020. 
Claims 1 – 20 are pending in the case. Claims 1, 5, and 14 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 17 and 19 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20190197443 A1), and further in view of Hsu et al. (US 20140240507 A1).
Regarding claim 1, Anderson et al. teaches a data store server (paragraph block(s) 0022) comprising: a candidate data store that includes candidate data corresponding to a candidate (paragraph block(s) 0046);
Anderson et al. teaches a test center data store that includes test center data corresponding to a test center (paragraph block(s) 0020); 
Anderson et al. teaches an exam data store that includes exam data corresponding to an exam (paragraph block(s) 0029); 
Anderson et al. teaches an exam registration event data store that includes exam registration event data related to an exam registration event during which the candidate registered to take the exam at the test center (paragraph block(s) 0027);
Anderson et al. teaches a proctor data store that includes proctor data corresponding to a proctor (paragraph block(s) 0046 and 0096); and 
Anderson et al. teaches an exam delivery event data store that includes exam delivery event data related to an exam delivery event during which the candidate has taken the exam at the test center, exam delivery event being supervised by the proctor (paragraph block(s) 0015); 
Anderson et al. teaches a model server connected to the data store server via an electronic communication network (paragraph block(s) 0022), 
Anderson et al. teaches the model server comprising: a plurality of machine learning models comprising a candidate machine learning model, a test center machine learning model, an exam machine learning model, an exam registration event machine learning model, an exam delivery event machine learning model, a proctor machine learning model, a country machine learning model, and an aggregate machine learning model (paragraph block(s) 0016, 0048, 0055, and 0077); and 
Anderson et al. teaches a resource management server comprising a resource management processor and being connected to the data store server and the model server via the electronic communication network (paragraph block(s) 0055), 
Anderson et al. teaches the resource management processor configured to execute second computer-readable instructions for: receiving a notification via the electronic communication network that the exam delivery event has ended (paragraph block(s) 0029 and 0051);
Anderson et al. teaches in response to the notification, identifying the candidate, the test center, the exam, the exam registration event, and the proctor as being associated with the exam delivery event (paragraph block(s) 0020, 0027, 0029, 0046, and 0109); 
Anderson et al. teaches causing the model server to retrieve the candidate data, the test center data, the exam data, the exam registration event data, the exam delivery event data, and the proctor data from the data server (paragraph block(s) 0049); 
Anderson et al. teaches causing the candidate machine learning model of the model server to generate a candidate risk score based on the candidate data (paragraph block(s) 0022 and 0047); 
Anderson et al. teaches causing the test center machine learning model of the model server to generate a test center risk score based on the test center data (paragraph block(s) 0084 and 0093); 
Anderson et al. teaches causing the exam registration event machine learning model to generate an exam registration event risk score based on the exam registration event data; causing the exam delivery event machine learning model to generate an exam delivery event risk score based on the exam delivery event data (paragraph block(s) 0052); 
Anderson et al. teaches causing the proctor machine learning model to generate a proctor risk score based on the proctor data (paragraph block(s) 0022 and 0047); 
Anderson et al. teaches causing the country machine learning model to generate a country risk score based on at least a portion of the candidate data and at least a portion of the test center data (paragraph block(s) 0084 and 0093); 
Anderson et al. teaches causing the aggregate machine learning model to generate an aggregate risk score based on inputs including the candidate risk score, the test center risk score, the exam registration event risk score, the exam delivery event risk score, and the proctor risk score (paragraph block(s) 0048); 
Anderson et al. teaches receiving the aggregate risk score from the model server via the electronic communication network (paragraph block(s) 0099); 
Anderson et al. teaches determining that the aggregate risk score exceeds a predetermined threshold; and modifying a database entry associated with the exam delivery event, in response to determining that the aggregate risk score exceeds the predetermined threshold (paragraph block(s) 0052).
Anderson et al. does not disclose wherein: causing the exam machine learning model to generate an exam risk score based on the exam data; the exam risk score; trigger a fraud investigation of at least one entity selected from the group consisting of: the exam registration event, the exam delivery event, the test center, the proctor, and the candidate. 
Hsu et al. teaches wherein: causing the exam machine learning model to generate an exam risk score based on the exam data; the exam risk score (paragraph block(s) 0026 and 0049); 
Hsu et al. teaches trigger a fraud investigation of at least one entity selected from the group consisting of: the exam registration event, the exam delivery event, the test center, the proctor, and the candidate (paragraph block(s) 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsu et al. with the teachings of Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational systems are known to take or use methods to determine if users are cheating), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 2, Anderson et al. further teaches wherein the resource management processor is further configured to execute computer-readable instructions for: performing, in response to determining that the aggregate risk score exceeds the predetermined threshold (paragraph block(s) 0052), at least one predefined action selected from the group consisting of: modifying a second database entry to require enhanced identity verification of the candidate (paragraph block(s) 0046 and 0110); modifying a third database entry to require enhanced monitoring of the candidate during the exam delivery event; modifying a fourth database entry to prevent the candidate from receiving results of the exam delivery event; modifying a fifth database entry to prevent an internet protocol (IP) address included in the candidate data from accessing the system; and modifying a sixth database entry to prevent a user profile included in the candidate data from accessing the system.

Regarding claim 3, Anderson et al. further teaches wherein the aggregate machine learning model is further configured to receive auxiliary data from the data store server, where the auxiliary data is derived from data selected from the group consisting of: the candidate data, the exam registration event data, the test center data, the exam data, the exam delivery event data, and the· proctor data (paragraph block(s) 0050).

Regarding claim 4, Anderson et al. further teaches wherein each of the plurality of machine learning models of the model server includes a neural network (paragraph block(s) 0071 and 0077).

Regarding claim 5, Anderson et al. teaches a data store server comprising a plurality of data stores, the plurality of data stores configured to store sets of entity data corresponding to a plurality of entities related to an exam delivery event (paragraph block(s) 0015 and 0022); 
Anderson et al. teaches a model server comprising a model memory storing a plurality of entity machine learning models and an aggregate machine learning model (paragraph block(s) 0016, 0022, 0048, 0055, and 0077); and 
Anderson et al. teaches a resource management server comprising a resource management processor configured to execute computer-readable instructions (paragraph block(s) 0055) for: 
Anderson et al. teaches receiving a notification related to the exam delivery event (paragraph block(s) 0092); 
Anderson et al. teaches identifying at least two entities of the plurality of entities that are related to the exam delivery event (paragraph block(s) 0015); 
Anderson et al. teaches determining, based on the notification, that risk analysis should be performed for the at least two entities (paragraph block(s) 0021 and 0045); 
Anderson et al. teaches causing the model server to retrieve at least two sets of entity data respectively corresponding to the at least two entities from the data store server (paragraph block(s) 0021, 0049, and 0052); 
Anderson et al. teaches causing the plurality of entity machine learning models of the model server to generate entity risk scores corresponding to each of the at least two entities (paragraph block(s) 0022 and 0047); 
Anderson et al. teaches causing the aggregate machine learning model of the model server to generate an aggregate risk score based on the entity risk scores (paragraph block(s) 0048); 
Anderson et al. teaches receiving the aggregate risk score from the model server (paragraph block(s) 0099); 
Anderson et al. teaches determining that the aggregate risk score exceeds a predetermined threshold; and modifying a database entry associated with the exam delivery event, in response to determining that the aggregate risk score exceeds the predetermined threshold (paragraph block(s) 0052). 
Anderson et al. does not disclose wherein: trigger a fraud investigation of at least one of the at least two entities. 
Hsu al. teaches wherein: trigger a fraud investigation of at least one of the at least two entities (paragraph block(s) 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsu et al. with the teachings of Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational systems are known to take or use methods to determine if users are cheating), and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 

Regarding claim 6, Anderson et al. further teaches wherein the plurality of entities comprise a candidate, an exam, a test center, an exam registration event during which the candidate interacts with the system to register to take the exam at the test center, a proctor, and the exam delivery event during which the exam is administered to the candidate under supervision of the proctor (paragraph block(s) 0015 and 0123).

Regarding claim 7, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of candidate data associated with the candidate and including candidate data elements selected from the group consisting of: a name of the candidate, an e-mail address of the candidate, a country of residence of the candidate, an internet protocol (IP) address of a device of the candidate, an IP-address-based geolocation of the device of the candidate, a bot behavior indicator associated with the IP address of the device, a historical fraudulent behavior indicator associated with the candidate, an account takeover risk indicator determined based on activity of a user profile associated with the candidate, and an exam registration history associated with the candidate (paragraph block(s) 0048, 0084, and 0093).

Regarding claim 8, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of exam data associated with the exam and including exam data elements selected from the group consisting of: an exam type of the exam, a stakes rating for the exam, an item bank size of the exam, an item bank age of the exam, and web monitoring results corresponding indicative of whether content of the exam has been published on line (paragraph block(s) 0052).

Regarding claim 9, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of test center data associated with the test center and including test center data elements selected from the group consisting of: a test center name, a test center country, a test center IP address, a test center geolocation determined based on the test center IP address, an exam registration history for the test center, a facility type of the test center, an age of the test center, a software update compliance indicator, at least one exam result pattern indicator, at least one registration pattern indicator, a geolocation mismatch indicator, and a number of test centers located within a predefined radius of the test center (paragraph block(s) 0084 and 0093).

Regarding claim 10, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of exam registration event data associated with the exam registration event and including exam registration event data elements selected from the group consisting of: a scheduled exam date, a scheduled exam time, an exam registration event time, payment information, a number of days that registration occurred prior to the scheduled exam date, a simultaneous exam registration indicator, a cross-industry indicator defining whether a first industry to which the exam that the candidate is registering is related is different from a second industry associated with an exam registration history of the candidate, a financial fraud indicator determined based on the payment information, one or more unusual frequency indicators defining whether the candidate has repeatedly performed one or more registration activities at a frequency exceeding a predetermined frequency threshold, and an authorization indicator defining whether the candidate has been authorized to register for the exam by a third-party (paragraph block(s) 0052).

Regarding claim 11, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of proctor data associated with the proctor and including proctor data elements selected from the group consisting of: an employment type indicator defining whether the proctor is an employee of the test center or a contractor, a total number of exams supervised by the proctor, years for which the proctor has been supervising exam delivery, employment history of the proctor, and proctor fraud history defining whether the proctor is associated with previous incidents of fraud (paragraph block(s) 0046).

Regarding claim 12, Anderson et al. further teaches wherein the at least two sets of entity data comprise: a set of exam delivery event data associated with the exam delivery event and including exam delivery data elements selected from the group consisting of: individual exam performance data of the candidate, biometric data provided by the candidate at the exam delivery event, one or more candidate behavior indicators obtained during the exam delivery event, object detection data obtained during the exam delivery event, and video of the candidate during the exam delivery event (paragraph block(s) 0110).

Regarding claim 13, Anderson et al. further teaches wherein the resource management processor is further configured to execute computer-readable instructions for: performing, in response to determining that the aggregate risk score exceeds the predetermined threshold (paragraph block(s) 0052), at least one predefined action selected from the group consisting of: modifying a second database entry to trigger enhanced identity verification of the candidate (paragraph block(s) 0046 and 0110); modifying a third database entry to trigger video monitoring of the candidate during the exam delivery event; modifying a fourth database entry to prevent the candidate from receiving results of the exam delivery event; modifying a fifth database entry to block an internet protocol (IP) address associated with the candidate from accessing the system; modifying a sixth database entry to block a user profile associated with the candidate from accessing the system; and modifying a seventh database entry to prematurely end the exam delivery event.

Regarding claim 14, Anderson et al. teaches receiving, by a processor of a resource management server, a notification related to an exam delivery event (paragraph block(s) 0092); 
Anderson et al. teaches identifying, by the processor, entities related to the exam delivery event (paragraph block(s) 0015); 
Anderson et al. teaches instructing, by the processor, a model server communicatively coupled to the resource management server to perform a risk assessment of at least a first entity and a second entity of the entities (paragraph block(s) 0021 and 0045); 
Anderson et al. teaches retrieving, by a model server from a first entity data store of a data store server, first entity data corresponding to the first entity (paragraph block(s) 0049 and 0052); 
Anderson et al. teaches retrieving, by the model server from a second entity data store of the data store server, second entity data corresponding to the second entity (paragraph block(s) 0046 and 0096); 
Anderson et al. teaches generating, by a first machine learning model of the model server, a first entity risk score for the first entity based on the first entity data; generating, by a second machine learning model of the model server, a second entity risk score for the second entity based on the second entity data (paragraph block(s) 0022 and 0047); 
Anderson et al. teaches receiving, by an aggregate machine learning model of the model server, the first entity risk score and the second entity risk score (paragraph block(s) 0048 and 0048); 
Anderson et al. teaches generating, by the aggregate machine learning model, an aggregate risk score based on at least the first entity risk score and the second entity risk score (paragraph block(s) 0048); 
Anderson et al. teaches receiving, by the processor, the aggregate risk score from the model server (paragraph block(s) 0099); 
Anderson et al. teaches determining, by the processor, that the aggregate risk score exceeds a predetermined threshold; and modifying, by the processor, a database entry associated with the exam delivery event, in response to determining that the aggregate risk score exceeds the predetermined threshold (paragraph block(s) 0052). 
Anderson et al. does not disclose wherein trigger a fraud investigation of the first entity. 
Hsu et al. teaches wherein trigger a fraud investigation of the first entity (paragraph block(s) 0048). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hsu et al. with the teachings of Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational systems are known to take or use methods to determine if users are cheating), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 15, Anderson et al. further teaches further comprising: identifying, by the processor, a third entity and a fourth entity of the entities related to the exam delivery event; retrieving, by the model server from a third entity data store of the data store server, third entity data corresponding to the third entity; generating, by a third machine learning model of the model server, a third entity risk score for the third entity based on the third entity data; retrieving, by the model server from a fourth entity data store of the data store server, fourth entity data corresponding to the fourth entity; and generating, by a fourth machine learning model of the model server, a fourth entity risk score for the fourth entity based on the fourth entity data, wherein the first entity comprises a candidate, the second entity comprises an exam to be delivered to the candidate, the third entity comprises a test center at which the exam is to be delivered, and the fourth entity comprises an exam registration event during which the candidate registered to take the exam at the test center, and wherein the aggregate risk score is generated further based on the third entity risk score and the fourth entity risk score (paragraph block(s) 0020, 0027, 0029, 0046, 0048, 0049, and 0052).

Regarding claim 16, Anderson et al. further teaches further comprising: modifying a second database entry to trigger enhanced identity verification of the candidate (paragraph block(s) 0046 and 0110).

Regarding claim 17, Anderson et al. further teaches further comprising: identifying, by the processor, fifth and sixth entities of the entities related to the exam delivery event; retrieving, by the model server from a fifth entity data store of the data store server, fifth entity data corresponding to the fifth entity; generating, by a fifth machine learning model of the model server, a fifth entity risk score for the fifth entity based on the fifth entity data; retrieving, by the model server from a sixth entity data store of the data store server, sixth entity data corresponding to the sixth entity; and generating, by a sixth machine learning model of the model server, a sixth entity risk score for the sixth entity based on the sixth entity data, wherein the fifth entity comprises the exam delivery event during which the exam is delivered to the candidate, and the sixth entity comprises a proctor that supervises the exam delivery event, and wherein the aggregate risk score is generated further based on the fifth entity risk score and the sixth entity risk score (paragraph block(s) 0015, 0022, 0046 – 0049, 0052, and 0096).

Regarding claim 19, Anderson et al. further teaches wherein modifying the second database entry to trigger enhanced identity verification of the candidate comprises: modifying, by the processor, the second database entry to trigger a requirement that at least one form of identity verification be performed both at a beginning of the exam delivery event and an end of the exam delivery event, the at least one form of identification being selected from the group consisting of: biometric analysis and image capture of a face of the candidate (paragraph block(s) 0046 and 0110).

Regarding claim 20, Anderson et al. further teaches wherein the at least one form of identification includes the biometric analysis, and the biometric analysis comprises palm vein scanning and recognition (paragraph block(s) 0111).

Regarding claim 21, Anderson et al. further teaches wherein the first, second, third, fourth, fifth, and sixth machine learning models include neural networks (paragraph block(s) 0071 and 0077).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 20190197443 A1) and Hsu al. (US 20140240507 A1), and further in view of Nypl et al. (US 20150213722 A1).
Regarding claim 18, Anderson et al. further teaches further comprising: modifying, by the processor, a third database entry to trigger enhanced monitoring of the candidate during the exam delivery event (paragraph block(s) 0055 and 0130). 
Neither Anderson et al. nor Hsu et al. disclose wherein: modifying, by the processor, a fourth database entry to prevent the candidate from receiving results of the exam delivery event. 
Nypl et al. teaches wherein modifying, by the processor, a fourth database entry to prevent the candidate from receiving results of the exam delivery event (paragraph block(s) 0230 and 0239). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Nypl et al. with the teachings of Hsu et al. and Anderson et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (educational systems are known to take security precautions to ensure reliability in testing and scoring), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715